DETAILED ACTION
Claims 1-28, 30-44, 55, and 71 have been examined.  Claims 45-54, 56-70, and 72-86 were canceled in a preliminary amendment dated 3/11/2020.  Claim 29 was canceled in Amendment dated 1/8/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 44 is objected to because of the following informalities:
Claim 44 recites the limitation “rom the distorted output patterns” in line 11. The word “rom” appears to be a typographical error of “from.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-43 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claims 33, 34, and 42 are recited as being dependent on cancelled claim 29.  For the compact prosecution of claims, claims 33, 34, and 42 are treated as being dependent on claim 28.

Claim 71, line 7, recite “the second machine-learning generator.”  Claim 71 recite “a machine-learning generator,” but does not recite a second machine-learning generator.  It is not clear if “the second machine-learning generator” refers to the recited “a machine-learning generator” or refers to a machine-learning generator that is different than the recited “a machine-learning generator.”

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tasfi (US 2017/0287109).

As per claim 1, Tasfi teaches the invention as claimed, including a computer-implemented method comprising: 
generating, with a machine-learning generator, output patterns, wherein the machine-learning generator is implemented by a computer system comprising a set of processor cores (i.e., outputs from convolutional layer or dense layer of the CNN, computing systems may be architectures employing multiple processor designs, see at least Fig. 3, [0030], [0031], [0036]); 
distorting, by the computer system, the output patterns of the machine-learning generator to generate distorted output patterns, wherein a scale of distortion of the output patterns is controlled by a scaling factor (i.e., each input has a weight that is determined by the training module, each unit further includes a scalar bias value that can be used to offset the weighted inputs, each output of a unit is the dot product of the inputs with each respective weight plus the bias value, see at least Fig. 4, [0031], [0034], [0037]); and 
training, by the computer system, a machine-learning regression system to predict the scaling factor, wherein the machine-learning regression system receives the distorted output patterns as input and learns to predict the scaling factor from the distorted output pattern by using the scaling factor for each distorted output pattern as a target value for the machine-learning regression system (i.e., training module receives training image and scales down the training image to create an input training image, input training image is scaled by the CNN module, training module uses backpropagation to adjust the weights and bias values for each layer, see at least Fig. 4, [0007], [0031], [0034], [0037]).

As per claim 2, Tasfi teaches wherein distorting the output patterns of the machine-learning generator comprises applying the distortion to an output of the machine-learning generator (i.e., scales output image pixel values, see at least Fig. 4, [0034], [0037]). 

As per claim 3, Tasfi teaches wherein: the machine-learning generator comprises a network with multiple layers, including an internal layer (see at least Fig. 2B, [0031]); and distorting the output patterns comprises applying the distortion to the internal layer of the machine-learning generator to thereby generate the distorted output patterns (i.e., increase image resolution using a dense layer, see at least [0036]).

As per claim 4, Tasfi teaches wherein: the distortion comprises noise applied to the output patterns (i.e., scales output image pixel values, see at least Fig. 4, [0034], [0037]); and 
the scaling factor controls an amount of noise applied to the output patterns (see at least [0037]).

As per claim 5, Tasfi teaches wherein: the distortion comprises a degradation of the output patterns (i.e., scales output image pixel values, see at least Fig. 4, [0034], [0037]); and 
the scaling factor controls an amount of degradation to the output patterns (see at least [0037]).

As per claim 6, Tasfi teaches wherein: the distortion comprises a transformation of the output patterns (i.e., scales output image pixel values, see at least Fig. 4, [0034], [0037]); and the scaling factor controls an amount of transformation of the output patterns (see at least [0037]).
As per claim 44, this is the computer system claim of claim 1.  Therefore, claim 44 is rejected using the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasfi, in view of Mailhe et al. (US 2017/0372193, hereinafter Mailhe).

As per claim 7, Tasfi does not explicitly teach wherein the machine-learning generator comprising an autoencoder.
Mailhe teaches a machine-learning generator comprising an autoencoder (see at least [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tasfi such that the generator comprising an autoencoder as similarly taught by Mailhe because it is known in the art that any machine-learnt generative model, such as auto-encoder, may be used for image correction including super-resolution (see at least [0029], [0031] of Mailhe), and thus the modification of Tasfi such that the generator comprises an autoencoder would have been obvious as it is using a known technique to improve similar methods in the same way.
As per claim 8, Tasfi does not explicitly teach wherein the autoencoder comprises an autoencoder selected from the group consisting of a variational autoencoder and a stochastic categorical autoencoder network.
Mailhe teaches a generator comprising a variational autoencoder (see at least [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tasfi such that the machine-learning generator comprising a variational autoencoder as similarly taught by Mailhe because it is known in the art that any machine-learnt generative model, such as variational auto-encoder, may be used for image correction including super-resolution (see at least [0029], [0031] of Mailhe), and thus the modification of Tasfi such that the generator comprises an variational autoencoder would have been obvious as it is using a known technique to improve similar methods in the same way.

As per claim 9, Tasfi does not explicitly teach wherein the machine-learning generator comprises a generative adversarial network.
Mailhe teaches a machine-learning generator comprising a generative adversarial network (see at least [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tasfi such that the machine-learning generator comprising a generative adversarial network as similarly taught by Mailhe because it is known in the art that any machine-learnt generative model, such as generative adversarial network, may be used for image correction including super-resolution (see at least [0029], [0031] of Mailhe), and thus the modification of Tasfi such that the generator comprises an generative adversarial network would have been obvious as it is using a known technique to improve similar methods in the same way.
As per claim 10, Tasfi does not explicitly teach wherein the machine-learning generator comprises a stochastic machine-learning generator that produces parameters for probability distributions of the output patterns.
Mailhe teaches a machine-learning generator comprises a machine-learning stochastic generator that produces parameters for probability distributions of the output patterns (i.e., trainable model parameters, probability output by generative model, see at least [0015], [0031], [0035], [0047], [0052]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Tasfi such that the machine-learning generator comprising a stochastic machine-learning generator that produces parameters for probability distributions of the output patterns as similarly taught by Mailhe because it is known in the art that any machine-learnt generative model may be used for image correction including super-resolution and (see at least [0029], [0031] of Mailhe), and parameters for probability distributions of the output patterns can be used to reduce distortions of images (see at least [0015], [0047], [0052] of Mailhe).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tasfi, in view of Mailhe, further in view of Han et al. (US 2005/0107947, hereinafter Han)

As per claim 11, Tasfi does not explicitly teach controlling a degree of dispersion for the probability distributions.
Han teaches controlling a degree of dispersion for the probability distributions (i.e., increase or decrease degree of dispersion, see at least [0053], [0056], [0057]). 
. 

Allowable Subject Matter
Claims 12-27 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 28 and 30-32 are allowed. 

Response to Arguments
Rejection of claims under §102: 
Applicant argued that no component in Tasfi corresponds to the claimed “machine-learning regression system" that "learns to predict the scaling factor from the distorted output patterns.”  Applicant argued that the only component being trained in Tasfi is the CNN and it is not trained to learn the scaling factor to the distortion in its inputs.  Applicant further argued that the other components in Tasfi's image scaling engine are not trained in Tasfi.
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  The training module is interpreted as the machine-learning regression system. The training module receives the distorted output patterns as input when the training module receives output 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Khamy et al. (US 2018/0293707)

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jue Louie/
Primary Examiner
Art Unit 2121